Case 1:21-mc-20289-KMM Document 10 Entered on FLSD Docket 02/11/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:21-mc-20289-KMM/LFL



     In re Ex Parte Application of:

     EDUARDO MARCELO ALMEIDA
     MICHELENA; ROBER FRANK ALMEIDA
     MICHELENA; VICKY ROCÍO ALMEIDA
     MICHELENA; DANIELA LIZZETH
     ALMEIDA ARAUZ; AND DIANA
     RAFAELA ALMEIDA MICHELENA,

            Applicants,

     For an Order Pursuant to 28 U.S.C. §1782
     Granting Leave to Obtain Discovery from
     Akerman, LLP for Use in Foreign Proceedings.
                                                           /

                           ORDER GRANTING APPLICATION FOR ORDER
                                 PURSUANT TO 28 U.S.C. § 1782


            THIS CAUSE is before this Court on Applicants’1 Application for Order Pursuant to 28

     U.S.C. § 1782, filed on January 22, 2021 (ECF No. 1). Applicants seek an order that authorizes

     them to issue a subpoenas to the law firm Akerman, LLP (“Akerman”) to facilitate obtaining

     evidence and testimony relevant to an ongoing inheritance proceeding before the Ecuadorian

     Court2, and that are connected with Washington Eduardo Almeida Flores (the “Deceased”), who



 1
  “Applicants” refers to all of the following individuals: Eduardo Marcelo Almeida Michelena; Rober Frank Almeida
 Michelena; Vicky Rocío Almeida Michelena; Daniela Lizzeth Almeida Arauz; and Diana Rafaela Almeida Michelena.
 2
   The term “Ecuadorian court” refers to the Ecuadorian Judicial Unit for Families, Women, Children and Adolescents
 based in The Parish of Tumbaco, Metropolitan District of Quito, Province of Pichincha, where the Applicants filed an
 inheritance proceeding (formally known in Ecuadorian procedural law as an inventory and valuation of estate assets
 and hereafter referred as the “Ecuadorian Inheritance Proceeding”). The Ecuadorian Inheritance Proceeding was filed
 by Applicants to request the Ecuadorian Court to do an inventory of the worldwide assets of the Deceased. The
 Ecuadorian Inheritance Proceeding was assigned a trial case number: 17985-2020- 00643.

                                                           1
Case 1:21-mc-20289-KMM Document 10 Entered on FLSD Docket 02/11/2021 Page 2 of 2



  died intestate in Ecuador on September 3, 2018, the Deceased’s assets and financial accounts, and

  more specifically with investments made in the U.S. by the Deceased through Raymond James

  & Associates, Inc. (“RJFS”).

        The statutory requirements set forth at 28 U.S.C. § 1782(a) have been met. Furthermore, the

  additional factors to be considered in determining whether to grant the request weigh in favor of

  granting the request. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004).

         Accordingly, it is hereby ORDERED and ADJUDGED as follows:

         1.   The Application for Order Pursuant to 28 U.S.C. § 1782 (ECF No. 1) is GRANTED.

         2.   Pursuant to the authority contained in Title 28, United States Code Section 1782(a) and

              Rule 28(a) of the Federal Rules of Civil Procedure, the Applicants are authorized to issue

              and serve the subpoena attached to the Application as Exhibit “D.”

         3. Akerman shall comply with the Subpoena as requested under the Federal Rules of Civil

              Procedure and the Local Rules of the United States District Court for the Southern

              District of Florida.

        DONE and ORDERED in Chambers in Miami, Florida, this 11th day of February, 2021.




                                                        HON. LAUREN LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
